[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
On a motion to strike, the allegations of the complaint are to be construed in favor of the plaintiff, and if facts provable under its allegations support a cause of action the motion must be denied. Mingachos v. CBS, Inc., 196 Conn. 91, 108, 109. The court cannot consider matters outside of the pleadings in deciding the motion. In paragraph 7 of the complaint there are allegations of breach of employment contract, discharge to avoid payment of worker's compensation and malicious discharge. Section 31-290a of the General Statutes allows a cause of action against an employer for discharging an employee for filing a claim for worker's compensation benefits. See Oakes v. New England Dairies, Inc., 219 Conn. 1. On the face of the complaint the court cannot determine whether the written stipulation between the parties was illegal or a waiver of the plaintiff's rights.
The motion is denied.
ROBERT A. FULLER, JUDGE